Peb Cubiam.
The undisputed evidence, in this action to foreclose a mechanic’s lien, is that one Ahl had a contract to erect a building for appellant in the fall of 1916; that Ahl sublet the painting to respondent for $100; that, although no specific date was set for finishing the painting, it was contemplated that the building would be finished by the new year; that by the middle of December, 1916, respondent had painted the outside, which was reasonably worth $40; that thereafter the work on the building stopped with nothing of the inside finishing done, so that respondent was unable to do the painting on the inside’ as agreed; that some time previous to April, 1917, respondent filed a mechanic’s lien for the work done; that in April Ahl notified respondent that work on the building would be resumed, and requested respondent to do the inside painting as soon as the carpenters were* through; that respondent then told Ahl that he had taken the contract, understanding that the painting could be done during the winter when work was slack, and that he could not now in the spring, the busy season, afford to do it for the original price; that thereupon Ahl agreed to give him $25 more, or in all $125 for the same work he in the fall had promised to do -for $100, and that respondent accepted Ahl’s terms and finished the work, which was of the reasonable value of $125. The court granted a judgment ¿nd lien for $125.
The only proposition urged on the appeal is that there was no consideration for the modified contract, hence the recovery should have been limited to $100. But it seems to us that under the authority of King v. Duluth, M. & N'. Ry. Co. 61 Minn. 482, 63 N. W. 1105, the only case to which we are cited by appellant, a legal consideration' was shown. Through no fault of respondent there was a cessation of the work on the building so that he could not finish his part within the time contemplated when he took the job. Because of this default, it is immaterial whether it was appellant’s or Ahl’s, respondent was forced to file a’ lien to protect his rights in case construction was not resumed, and he had to do the work during the busy season, instead of during the slack, as was in the minds of the parties when the original agreement was made. We think these matters furnish a sufficient consideration for a modification of the original contract. Appellant was not a party to the contract. Ahl does not offer any objection to the validity of the modification, *487and it is difficult to see wherein appellant is injured or damaged, for respondent’s work was reasonably worth $125.
Judgment affirmed.